Case 8:17-cv-02191-WFJ-JSS Document 33-1 Filed 03/08/19 Page 1 of 7 PageID 186




                EXHIBIT A
Case 8:17-cv-02191-WFJ-JSS Document 33-1 Filed 03/08/19 Page 2 of 7 PageID 187
Case 8:17-cv-02191-WFJ-JSS Document 33-1 Filed 03/08/19 Page 3 of 7 PageID 188
Case 8:17-cv-02191-WFJ-JSS Document 33-1 Filed 03/08/19 Page 4 of 7 PageID 189
Case 8:17-cv-02191-WFJ-JSS Document 33-1 Filed 03/08/19 Page 5 of 7 PageID 190
Case 8:17-cv-02191-WFJ-JSS Document 33-1 Filed 03/08/19 Page 6 of 7 PageID 191
Case 8:17-cv-02191-WFJ-JSS Document 33-1 Filed 03/08/19 Page 7 of 7 PageID 192
